Allowance
	Claims 1-17 and 19-20 are hereby deemed patentable. 
The specific limitations of “a cushion member disposed below the display panel” and “wherein the electronic module is spaced apart from a sidewall configured to define the hole in a first state in which the display panel and the cushion member are folded and in a second state in which the display panel and the cushion member are unfolded” in Claim 1 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.  
The specific limitations of “wherein a first distance between the inner diameter and an edge of the display panel defining the hole is greater than a second distance between the outer diameter and the edge of the display panel defining the hole” in Claim 17 are not anticipated or made obvious by the prior art of record in the examiner’s opinion.
For example, Cheng (US Publication 2019/0245958) discloses an electronic device comprising: a display panel 22; an electronic module 26 inserted into a hole defined by the display panel 22; and a light blocking pattern 28 disposed to surround the electronic module 26 with the display panel 22 disposed between the light blocking pattern 28 and the electronic module 26.
However, Cheng does not disclose a cushion member disposed below the display panel; or wherein the electronic module is spaced apart from a sidewall configured to define the hole in a first state in which the display panel and the cushion member are folded and in a second state in which the display panel and the cushion member are unfolded.  Cheng also does not disclose wherein a first distance between the inner diameter and an edge of the display panel defining the hole is greater than a second distance between the outer diameter and the edge of the display panel defining the hole.  
Furthermore, an assignee and inventor search was performed in order to identify documents with possible double patenting issues.  The prior obvious type double patenting rejection in light of U.S. Applications 17/348171 and 17/186736 is withdrawn as the scope of the claims in those respective applications is still to be determined.  No other documents with conflicting claims have been found.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrian S Wilson whose telephone number is (571)270-3907. The examiner can normally be reached Monday through Friday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571 272 1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADRIAN S WILSON/Primary Examiner, Art Unit 2841